     Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 1 of 10 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                            )
                                            )
IRA BODENSTEIN, not individually but solely )
in his capacity as the CHAPTER 7 TRUSTEE OF )               Case No.
ILOAD, INC.                                 )
                                            )
        Plaintiff,                          )
                                            )
        v.                                  )
                                            )
XPO Logistics, Inc.,                        )
a Delaware corporation,                     )
                                            )
        Defendants.                         )
                                            )

                                     COMPLAINT AT LAW

       NOW COMES the Plaintiff IRA BODENSTEIN, not individually but solely in his

capacity as Chapter 7 Trustee for the estate of Debtor iLOAD, INC., by and through his

designated counsel at Robbins, Salomon & Patt, Ltd. and for this Complaint against Defendant

XPO Logistics, Inc. states as follows:

                                          Background

               This case arises of out breach of a lease agreement between Debtor iLoad, Inc.

(“iLoad”) and Defendant XPO Logistics, Inc. (“XPO”) related to two-year lease of more than

120 trailers and associated equipment (“Vehicles”). Defendant, as lessee under the applicable

agreements, has refused to honor the two-year term of the lease agreement, failed pay for use of

the Vehicles , have failed to return the Vehicles and has lost or abandoned dozens of the Vehicles

that were leased by iLOAD to XPO.



FINAL XPO COMPLAINT 1.09.19(3031139.3)
      Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 2 of 10 PageID #:2




                                           Facts Common to All Counts

                                               Jurisdiction and Venue

         1.        Jurisdiction is proper pursuant to 28 U.S.C. § 1332 because each party is a citizen

of different States and the amount in controversy exceeds $75,000.00.

         2.        Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

events or omissions giving rise to the claim occurred in this district.

                                                      Parties

         3.        Plaintiff Ira Bodenstein, not individually but solely in his capacity as Chapter 7

trustee of the estate of Debtor-Plaintiff iLoad was appointed on August 9, 2017 (See Dkt. # 128,

Letter of Resignation and Appointment). iLOAD is an Illinois corporation with its principal

place of business located at 2118 S. Wolf Road, Des Plaines, IL 60018. Prior to filing its

Chapter 7 bankruptcy case, iLOAD was in business in the transportation industry, brokering and

hauling freight and renting tractor-trailers and equipment to customers in the transportation

industry including, logistical support companies and motor carrier transportation service

providers.

         4.        Defendant XPO is a Delaware corporation with its principal place of business

located at 5 American Lane, Greenwich, CT 06831. XPO is in the transportation industry

providing global supply-chain logistics and operations in over thirty-two (32) countries.

                                      iLOAD and XPO Lease Agreement

         5.        In and prior to 2015 iLOAD leased Vehicles to customers in the ordinary course

of its business.


                                                        -2-
#3031139v3<RSPLAW> - final xpo complaint 1.09.19
      Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 3 of 10 PageID #:3




         6.        XPO and iLOAD entered into a Master Lease Agreement dated September 15,

2015 (collectively together with the Leasing Schedule, Standard Terms and Conditions (“STC”)

and exhibits attached and incorporated thereto (collectively herein “MLA” or “Lease

Agreement”) whereunder iLoad leased the Vehicles to XPO, in the ordinary course of iLOAD’s

business. A copy of the Lease Agreement between XPO and iLOAD is attached hereto as

Exhibit 1.

         7.        Pursuant to the terms of the Lease Agreement, XPO agreed to lease the Vehicles

from iLOAD for a term of 24 months commencing September 15, 2015 and pay rent for use of

those Vehicles in accordance with Leasing Schedule. Exhibit 1 MLA § 2 at p. 14.

         8.        The Lease Agreement provides that it “may not be terminated or cancelled for any

reason whatsoever, except as expressly provided in the Lease.” Exhibit 1 STC § 3 at p. 2.

         9.        Rentals for the Vehicles were billed via invoices sent to XPO, which were due

upon receipt. Exhibit 1 MLA § 6 at p. 2. XPO agreed to pay rental charges when due, without

abatement or setoff.           The Lease Agreement provided, “Lessee will not be entitled to any

abatement of, reduction of, or setoff against Lease Payments for any reason whatsoever.”

Exhibit 1 STC § 4 p. 2.

         10.       Pursuant to the Lease Agreement Lease Payment Schedule, XPO promised to pay

iLOAD $420.00 per month for each of the Vehicles leased by XPO during the term of the Lease

Agreement. See Exhibit 1 MLA Leasing Schedule at p. 13.

         11.       XPO’s obligation to make lease payments continued until iLOAD’s Vehicles

were returned to iLOAD. Specifically, the Lease Agreement provided, “In the event that ILOAD


                                                   -3-
#3031139v3<RSPLAW> - final xpo complaint 1.09.19
      Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 4 of 10 PageID #:4




does not elect to take action under either Section 3(a) or Section 3(b) above, the Lessee’s

responsibilities under the Lease, including the payment of Use Charges, will continue until all of

the Equipment is returned to ILOAD.” Exhibit 1 STC § 3(b) p. 2.

         12.       Under the Lease Agreement, XPO promised to return the Vehicles to iLOAD

premises in the same condition as received (except normal wear). Specifically, Section 2 of the

Standard Terms & Conditions provides:

         “Equipment will be returned to ILOAD in the same condition reported in the
         Rental Agreement, with the exception of Normal Wear. Unless otherwise set
         forth in the Lease, Lessee, at its expense, will return the Equipment to the ILOAD
         location from which Lessee picked up the Equipment. In the event Lessee returns
         the Equipment to a ILOAD location other than such location described in the
         foregoing sentence, a drop charge may apply; provided, that in any event
         ILOAD’s prior written consent to return the Equipment to any such other location
         will be required. … Lessee will be responsible for all costs incurred by ILOAD in
         arranging delivery or pick-up of the Equipment to or from a non-ILOAD
         location.”

Exhibit 1 STC § 2 at p. 1.

         13.       As Lessee, XPO was further obligated to keep the Vehicles free from any lien or

encumbrance that might adversely affect the Vehicles and further, “agrees to keep the same free

from any lien, encumbrance, right of distrains or any other claim that may be asserted by any

third party.” Exhibit 1 STC § 3 at p. 1.

         14.       The Lease Agreement further provides that XPO will incur a late charge of

eighteen (18%) percent per annum (or the maximum amount permitted by Applicable law) for

each lease payment that remained unpaid for ten (10) days after such payment was due.

Exhibit 1 STC § 4(b) at p. 2.




                                                   -4-
#3031139v3<RSPLAW> - final xpo complaint 1.09.19
      Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 5 of 10 PageID #:5




         15.       Further, the Lease Agreement obligated XPO to repair or replace the Vehicles or

otherwise compensate iLOAD if there is an Event of Loss1 to the Vehicles. Specifically, Section

6 of the MLA’s STA provides:

         6. REPAIRS TO EQUIPMENT. … If there is an Event of Loss with respect to
         any Equipment, Lessee will, at the option of ILOAD, either (a) replace the same
         with like equipment in good repair (with no abatement of Lease Payments) and
         take any actions that are necessary to ensure that ILOAD acquire good title to
         such replacement equipment; or (b) pay to ILOAD on the Loss Payment Date the
         Loss Value of the Equipment; plus (i) all Lease and other payments due but
         unpaid through the Loss Payment Date relating to such Equipment; (ii) all labor,
         drayage, maintenance, mileage, road service, storage, or other charges relating to
         such option, of Equipment Monitoring Devices relating to such Equipment that is
         owned by ILOAD unless such equipment Monitoring Devices are returned to
         ILOAD undamaged, whereupon the Lease will terminate as to such Equipment
         and ILOAD will adjust the remaining Lease Payments and Loss Value
         accordingly.

Exhibit 1 STC § 6 at p. 4.

         16.       Pursuant to the Lease Agreement, XPO promised that it “will promptly provide

ILOAD with the current location of each [Vehicle] leased … and/or make such [Vehicle]

available for inspection by ILOAD upon ILOAD’s request.” Exhibit 1 STC § 5(b) at p. 3.

         17.       Following execution of the Lease Agreement, iLOAD began leasing the Vehicles

to XPO. On information and belief, in total from September 2015 through the present, XPO

leased one hundred and eighteen (118) Vehicles from iLOAD under the MLA. A copy of a

spreadsheet identifying the 118 Vehicles leased by iLOAD to XPO by account number and VIN

number is attached hereto as Exhibit 2.


1
  The term “Event of Loss” is defined as “the Equipment is lost, stolen, destroyed, damaged beyond repair,
condemned, confiscated, seized, or requisitioned, as determined by ILOAD in its sole discretion, whether due to
accident, fire, lightning, theft, explosion, flood, windstorm, mischief, vandalism, or otherwise.” Exhibit 1 STC § 23
at p. 11.

                                                        -5-
#3031139v3<RSPLAW> - final xpo complaint 1.09.19
      Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 6 of 10 PageID #:6




                           January 2017 Invoices and iLOAD’s Demand Notice

         18.       Following commencement of the Lease Agreement and XPO’s leasing of iLOAD

Vehicles, iLOAD began sending monthly invoices to XPO reflecting the Vehicles leased and

amounts owed per vehicle.

         19.       On or about January 9, 2017, iLOAD issued and sent four (4) invoices to XPO’s

Turbo Division in Gainsville, Georgia identifying amounts due and owing for rental payments

pursuant to the MLA for ninety-nine (99) Vehicles leased to XPO for the month of December

2016 for which XPO had not made payments for rent. Copies of Invoice Numbers 119, 120, 121

and 122 representing these ninety-nine (99) Vehicles leased to XPO are attached hereto as group

Exhibit 3.

         20.       XPO had not paid iLOAD the Lease payments for ninety-nine (99) leased

Vehicles for the month of December 2016 comprising a sum total of $41,580.00, despite being

obligated to do so under the Lease Agreement.

         21.       On or about January 26, 2017 counsel for iLOAD sent a written notice and

demand to XPO via email regarding the due and outstanding rental payments owed by

Defendants for invoice nos. 119, 120, 121 and 122 under the Lease Agreement. A copy of the

January 26th demand notice is attached hereto as Exhibit 4.

         22.       In its January 26th demand notice, iLOAD demanded payment of $34,020.00 for

invoices 119, 120, 121 and 122 representing the undisputed amount owed by XPO for leasing

iLOAD’s Vehicles.




                                                   -6-
#3031139v3<RSPLAW> - final xpo complaint 1.09.19
      Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 7 of 10 PageID #:7




         23.       The failure of XPO to pay within ten (10) days of when due the December, 2016

Lease payments constitutes a default under the Lease Agreement. Exhibit 1 STC § 9(a) at p. 6.

                                         XPO’s Pre-textual Repudiation

         24.       Instead of paying iLOAD, on March 21, 2017 XPO served a written notice of

intent to terminate the MLA. A copy of XPO’s counsel’s purported termination notice is

attached hereto as Exhibit 5. At the time XPO sent its termination notice XPO was leasing

eighty-one (81) iLOAD Vehicles and had not paid all of the outstanding Lease payments for

those iLOAD Vehicles.

         25.       XPO’s purported basis for terminating the MLA was an alleged “breach of quiet

enjoyment”. See Exhibit 5.

         26.       However, pursuant to the MLA, it “may not be terminated or cancelled for any

reason whatsoever, except as expressly provided in the Lease.” Exhibit 1 STC § 3 at p. 2. The

MLA does not provide that XPO can terminate the Lease on grounds of “breach of quiet

enjoyment.”

         27.       Accordingly, XPO’s attempted termination of the Lease for breach of quiet

enjoyment is not a right or remedy expressly afforded XPO under the MLA.

         28.       As set forth herein, at the time XPO purported to terminate the MLA, XPO was in

Default under Section 9 of the Lease Agreement for failure to make timely Lease payments.

         29.       XPO’s termination of the Lease Agreement was an improper repudiation of the

parties’ binding contract.




                                                     -7-
#3031139v3<RSPLAW> - final xpo complaint 1.09.19
      Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 8 of 10 PageID #:8




         30.       When XPO repudiated the MLA and breached the parties’ binding contract, XPO

knew or reasonably should have known that it was responsible payment of all remaining Lease

payments and for the safe return of iLOAD Vehicles and Equipment.

         31.       When XPO repudiated the MLA and breached the parties’ binding contract, XPO

knew or reasonably should have known that XPO was unable to return the iLOAD Vehicles,

which were, on information and belief,lost, abandoned, or improperly repossessed by third

parties while in the possession and care of XPO.

         32.       Under the Lease Agreement XPO was obligated to return all of iLOAD’s

Vehicles. See Exhibit 1 STC § 4 at p. 2 and § 9(a)(xii) at p. 6.

         33.       XPO failed to return all of iLOAD’s Vehicles as required under the Lease

Agreement.

         34.       XPO’s failure to exercise reasonable care in the return of all of iLOAD’s Vehicles

has directly and proximately damaged iLOAD and deprived iLOAD of the benefit of its bargain

under the Lease Agreement.



                                                COUNT I
                                         (Breach of Contract)
         35.       Trustee hereby reasserts, re-alleges and incorporates by reference the allegations

contained in paragraphs 1-34 of the Facts Common to All Counts and incorporates them herein

by this reference as if re-alleged in full in this paragraph 35 of Count I.

         36.       iLOAD and XPO entered into a valid and enforceable contract as reflected in the

Lease Agreement. See Exhibit 1.


                                                   -8-
#3031139v3<RSPLAW> - final xpo complaint 1.09.19
      Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 9 of 10 PageID #:9




         37.       iLOAD performed its obligations under the Lease Agreement.

         38.       XPO breached the Lease Agreement by, among other things:

                   (a)       failing to return all Vehicles to iLOAD;

                   (b)       failing to provide the requisite notice to iLOAD in connection with its
                             Vehicles;

                   (c)       refusing to pay iLOAD for the leased Vehicles in a timely manner;

                   (d)       refusing to pay iLOAD late charges;

                   (e)       refusing to pay iLOAD taxes, fees and assessments when due in
                             connection with the Vehicles;

                   (f)       failing to exercise reasonable care in tracking and locating iLOAD’s
                             Vehicles;

                   (g)       improperly terminating the Lease Agreement and failing to pay the Lease
                             payments for the remainder of the term;

                   (h)       permitting the occurrence of defaults under Section 9 of MLA;

                   (i)       failing to abide by the notice provisions of the MLA;

                   (j)       repudiating the Lease Agreement on pre-textual grounds of “breach of
                             quiet enjoyment” which was not grounds for termination provided under
                             the MLA; and

                   (k)       failing to abide by the covenant of good faith and fair dealing by losing
                             certain Vehicles; relinquishing possession and control of iLOAD Vehicles
                             to third party’s without providing iLOAD notice or consent; failing to
                             provide iLOAD information sufficient to allow iLOAD to preserve its
                             rights with respect to its Vehicles; and failing to return all of iLOAD’s
                             Vehicles as required under the Lease Agreement.

         39.       XPO’s breach of the Lease Agreement has directly and proximately damaged

iLOAD in an amount in excess of $75,000, with the full amount of damages to be proved by the

evidence at trial in this cause.



                                                     -9-
#3031139v3<RSPLAW> - final xpo complaint 1.09.19
    Case: 1:19-cv-00190 Document #: 1 Filed: 01/10/19 Page 10 of 10 PageID #:10




         WHEREFORE, Plaintiff IRA BODENSTEIN, not individually but solely in his capacity

as Chapter 7 Trustee for the estate of Debtor iLOAD, INC. respectfully prays for this Court to

enter judgment in Plaintiff’s favor and against Defendant XPO Logistics, Inc. for Count I breach

of contract and to enter the following relief:

         A.        An award for all damages afforded by law against Defendant arising from the
                   breaches of contract as set forth herein;

         B.        An award for costs and expenses to the extent provided by law; and

         C.        Such other and further relief as the Court finds just and equitable.

                                                                 Respectfully submitted,

DATED: January 10, 2019                                          IRA BODENSTEIN,
                                                                 Not individually but solely as
                                                                 Trustee for Debtor iLOAD, INC.


                                                                 By: /s/ Parker E. Lawton
                                                                        One of Plaintiff’s Attorneys

Richard H. Fimoff (IL ARDC # 804886)
Parker E. Lawton (IL ARDC # 6315513)
ROBBINS, SALOMON & PATT, LTD.
Attorneys for Plaintiff
180 North LaSalle Street, Suite 3300
Chicago, Illinois 60601
Tel: (312) 782-9000 Fax (312) 782-6690
Email: rfimoff@rsplaw.com
        plawton@rsplaw.com




                                                   - 10 -
#3031139v3<RSPLAW> - final xpo complaint 1.09.19
